Judgment affirmed, with costs. All concur, except Dowling, J., who dissents and votes for reversal and for granting a new trial on the authority of Nasca v. St. Mary’s Roman Catholic Church (251 App. Div. 874; motion for leave to appeal denied by Court of Appeals, 275 N. Y. 652) and Osborne v. Salvation Army (107 F. [2d] 929). (The judgment dismisses the complaint in an action for damages for personal injuries sustained by reason of falling to the ground while cleaning a window in Nurses’ Home owned by defendant hospital.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.